EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory R. Grace, Registration Number 59,733 on May 3, 2022.
The application has been amended as follows: 

1.	(Currently Amended)  A method comprising:	  receiving, at a server system, a plurality of content communications from a plurality of client devices, each of the plurality of content communications content communication comprising content captured by an image sensor of a corresponding client of the plurality of client devices, a location associated with the content, and a time associated with the content;	  processing, by the server system using machine vision, each content communication from the plurality of content communications to determine a set of content characteristics for the content of each of the plurality of content communications;	  generating at least a first content collection, wherein the first content collection comprises a first plurality of pieces of content from the plurality of content communications, and wherein the first plurality of pieces of content for the first content collection are automatically selected by the server system based on the set of content characteristics for the content of the first plurality of pieces of content from the plurality of content communications;	  communicating the first content collection to a second plurality of client devices within a first geographic visibility area;
	  constructing a first sub-content collection based on a second plurality of pieces of content with at least one shared characteristic among the set of content characteristics of the first plurality of pieces of content from the first content collection; 	communicating the constructed the first sub-content collection to the plurality of client devices within the first geographic visibility area;
	analyzing a plurality of incoming content messages to determine system trends associated with the first content collection and the first sub-content collection; and	adjusting the first geographic visibility of the first content collection to a second geographic visibility area based on the system trends.

2.	(Original)  The method of claim 1 wherein the set of content characteristics further comprises one or more of:	  a local content geolocation area;	  a content time period;	  one or more content quality metrics; and	  one or more content categories.

3.	(Currently Amended)  The method of claim 1, wherein the first sub-content collection comprises a collection of media content sent to a client device based on a selection of an image from the prior communicated first content collection that share a set of common image characteristics with the selected image.

4.	(Currently Amended)  The method of claim 3 [[1]], further comprising:	  identifying a first set of content characteristics within the set of content characteristics of the image, the first set of content characteristics being different then than the set of content characteristics;	  constructing a second sub-content collection based a plurality of pieces of media content from the identified first set of content characteristics; and	  navigating, using a content characteristic interface at the client device, between the first sub-content collection and the second sub-content collection.

5.	(Currently Amended)  The method of claim 4, wherein navigating between the first sub-content collection and the second sub-content collection includes executing a user gesture at the content characteristic user interface.

6.	(Currently Amended)  The method of claim 4, further comprising:	  identifying a second set of content characteristics within the first set of content characteristics of the image, the second set of content characteristics being different then than the first set of content characteristics;	  constructing a third sub-content collection based on the identified second set of content characteristics; and	  navigating, using [[a]] the content characteristic interface at the client device, between the first sub-content collection and the second sub-content collection.

7.	(Canceled)

8.	(Original)  The method of claim 1 further comprising:	  receiving, from a first client device, a first client device location;	  communicating at least two stories to the first client device, wherein the at least two stories comprise the first content collection and the first sub-content collection, wherein each of the at least two stories is associated with a visibility area, and wherein the visibility area for each of the at least two stories encompasses the first client device location.

9.	(Currently Amended)  A server system comprising:	  memory; and	  one or more processors coupled to the memory and configured to perform operations comprising:	    receiving, at a server system, a plurality of content communications from a plurality of client devices, each of the plurality of content communications content communication comprising content captured by an image sensor of a corresponding client of the plurality of client devices, a location associated with the content, and a time associated with the content;	  processing, by the server system using machine vision, each content communication from the plurality of content communications to determine a set of content characteristics for the content of each of the plurality of content communications;	  generating at least a first content collection, wherein the first content collection comprises a first plurality of pieces of content from the plurality of content communications, and wherein the first plurality of pieces of content for the first content collection are automatically selected by the server system based on the set of content characteristics for the content of the first plurality of pieces of content from the plurality of content communications;	  communicating the first content collection to a second plurality of client devices within a first geographic visibility area;
	  constructing a first sub-content collection based on a second plurality of pieces of content with at least one shared characteristic among the set of content characteristics of the first plurality of pieces of content from the first content collection; 	communicating the constructed the first sub-content collection to the plurality of client devices within the first geographic visibility area;
	analyzing a plurality of incoming content messages to determine system trends associated with the first content collection and the first sub-content collection; and	adjusting the first geographic visibility of the first content collection to a second geographic visibility area based on the system trends.

10.	(Original)  The server system of claim 9, wherein the set of content characteristics further comprises one or more of:	  a local content geolocation area;	  a content time period;	  one or more content quality metrics; and	  one or more content categories.

11.	(Currently Amended)  The server system of claim 9, wherein the first sub-content collection comprises a collection of media content sent to a client device based on a selection of an image from the prior communicated first content collection that share a set of common image characteristics with the selected image.

12.	(Currently Amended)  The server system of claim 11 [[9]], further comprising:	  identifying a first set of content characteristics within the set of content characteristics of the image, the first set of content characteristics being different then than the set of content characteristics;	  constructing a second sub-content collection based a plurality of pieces of media content from the identified first set of content characteristics; and	  navigating, using a content characteristic interface at the client device, between the first sub-content collection and the second sub-content collection.

13.	(Currently Amended)  The server system of claim 12, wherein navigating between the first sub-content collection and the second sub-content collection includes executing a user gesture at the content characteristic user interface.

14.	(Currently Amended)  The server system of claim 12, wherein the one or more processors are further configured to perform operations comprising:  	identifying a second set of content characteristics within the first set of content characteristics of the image, the second set of content characteristics being different then than the first set of content characteristics;	  constructing a third sub-content collection based on the identified second set of content characteristics; and	  navigating, using [[a]] the content characteristic interface at the client device, between the first sub-content collection and the second sub-content collection.

15.	(Canceled)

16.	(Original)  The server system of claim 9, wherein the one or more processors are further configured to perform operations comprising:	  receiving, from a first client device, a first client device location;	  communicating at least two stories to the first client device, wherein the at least two stories comprise the first content collection and the first sub-content collection, wherein each of the at least two stories is associated with a visibility area, and wherein the visibility area for each of the at least two stories encompasses the first client device location.

17.	(Currently Amended)  A non-transitory computer readable medium comprising instructions that, when executing by processing circuitry of a client device, cause the client device to perform operations comprising:	receiving, at a server system, a plurality of content communications from a plurality of client devices, each of the plurality of content communications content communication comprising content captured by an image sensor of a corresponding client of the plurality of client devices, a location associated with the content, and a time associated with the content;	  processing, by the server system using machine vision, each content communication from the plurality of content communications to determine a set of content characteristics for the content of each of the plurality of content communications;	  generating at least a first content collection, wherein the first content collection comprises a first plurality of pieces of content from the plurality of content communications, and wherein the first plurality of pieces of content for the first content collection are automatically selected by the server system based on the set of content characteristics for the content of the first plurality of pieces of content from the plurality of content communications;	  communicating the first content collection to a second plurality of client devices within a first geographic visibility area;
	  constructing a first sub-content collection based on a second plurality of pieces of content with at least one shared characteristic among the set of content characteristics of the first plurality of pieces of content from the first content collection; 	communicating the constructed the first sub-content collection to the plurality of client devices within the first geographic visibility area;
	analyzing a plurality of incoming content messages to determine system trends associated with the first content collection and the first sub-content collection; and	adjusting the first geographic visibility of the first content collection to a second geographic visibility area based on the system trends.

18.	(Currently Amended)  The non-transitory computer readable medium of claim 17, wherein the instructions further cause the client device to perform operations comprising:	  identifying a first set of content characteristics within the set of content characteristics of the image, the first set of content characteristics being different then than the set of content characteristics;	  constructing a second sub-content collection based a plurality of pieces of media content from the identified first set of content characteristics; and	  navigating, using a content characteristic interface at the client device, between the first sub-content collection and the second sub-content collection.

19.	(Currently Amended)  The non-transitory computer readable medium of claim 18, wherein the instructions further cause the client device to perform operations comprising:	identifying a second set of content characteristics within the first set of content characteristics of the image, the second set of content characteristics being different then than the first set of content characteristics;	  constructing a third sub-content collection based on the identified second set of content characteristics; and	  navigating, using [[a]] the content characteristic interface at the client device, between the first sub-content collection and the second sub-content collection.

20.	(Original)  The non-transitory computer readable medium of claim 17, wherein the sub-content collection comprises a collection of media content sent to a client device based on a selection of an image from the prior communicated first content collection that share a set of common image characteristics with the selected image.

21.	(Previous Presented)	The method of claim 1 further comprising:
	after the adjusting the first geographic visibility area, automatically re-generating the first content collection based on the second geographic visibility area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177